Citation Nr: 9927728	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased rating for pulmonary 
sarcoidosis, currently evaluated as 30 percent disabling. 

2. Entitlement to a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Review of the transcript from the veteran's November 1998 
personal hearing before the undersigned Member of the Board 
reveals that the veteran affirmatively withdrew the issue of 
service connection for a disability manifested by a dry 
mouth.  Accordingly, that issue is no longer in appellate 
status and will not be addressed in this decision.


FINDING OF FACT

The veteran's hospitalization for pulmonary sarcoidosis in 
January and February 1997 did not require surgery or 
immobilization by cast.


CONCLUSION OF LAW

The criteria for a temporary total disability rating for 
convalescence have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 C.F.R. § 4.30, a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  The termination of these 
total ratings will not be subject to Sec. 3.105(e) of this 
chapter.  Such total rating will be followed by appropriate 
schedular evaluations.  When the evidence is inadequate to 
assign a schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  

Under 38 C.F.R. § 4.30(a), total ratings will be assigned 
under this section if treatment of a service-connected 
disability resulted in:  (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) Immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30.

A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  Id.

Service connection has been established for pulmonary 
sarcoidosis, rated as 30 percent disabling effective from the 
day following separation from service, March 2, 1971, and for 
dry eyes, rated 10 percent disabling from August 5, 1997.  

Clinical records pertinent to this appeal period include 
private treatment records from the Jewish Hospital in 
Louisville, Kentucky, documenting the veteran's 
hospitalization and treatment from January through February 
1997.  In a February 1997 discharge summary, it was noted 
that the veteran had presented in January with a history of a 
cough, high fever, and lung nodules.  After 13 days of 
treatment, the veteran improved spontaneously and was 
discharged with a diagnosis of sarcoidosis.  It was also 
noted that bronchoscopic biopsy showed non-caseating 
granulomas with negative special stains.  

Also of record are treatment reports from the veteran's 
private physician tracking his progress from February 1997 
through April 1998.  In a January 1998 letter, the clinician 
noted that the veteran was doing well with no shortness of 
breath, chills, fevers, night sweats, nausea, vomiting, 
diarrhea, weight loss, or other clinical symptomatology.  In 
a subsequent April 1998 clinical note, the physician stated 
that the veteran did not have chills, fevers, or night 
sweats, aside from a symptoms related to a possible recent 
infection.  The physician was concerned about neutropenia and 
mild proliferative disease.  April 1998 records also show 
that the veteran complained of chest pains and nosebleeds, 
but such symptoms were not linked by the examiner to his 
sarcoidosis.

The most recent private medical evidence is a letter from the 
veteran's private physician dated in October 1998 stating 
that the veteran was last hospitalized at the Jewish Hospital 
from January 31, 1997, through February 12, 1997.  

At his November 1998 personal hearing before the undersigned 
Member of the Board, the veteran testified that he was 
entitled to a temporary total disability evaluation because 
after his discharge from the Jewish Hospital he was totally 
disabled due to shortness of breath and flare-up symptoms for 
a period in excess of 30 days.

After a review of the record, the Board concludes that a 
temporary total rating for convalescence is not warranted, as 
the veteran has not met the criteria for legal entitlement to 
that benefit.  The veteran did not undergo surgery or 
immobilization of a joint by cast which is a predicate for 
entitlement to the benefit at issue. 38 C.F.R. § 4.30.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  In addition, given 
that the veteran's hospitalization for service-connected 
sarcoidosis was only 13 days, the hospitalization period does 
not qualify for a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 (1998); id.. 

The Board acknowledges the arguments of the veteran's 
representative concerning the veteran's 100 percent 
functional disability due to sarcoidosis dating from his 
admission in January 1997 through at least March 1997, 
however, without a showing of the above-outlined requisite 
criteria, the veteran does not legally qualify for the 
specific benefit for convalescence that he seeks.  


ORDER

A legally meritorious claim not having been submitted, the 
appeal for entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 is denied. 


REMAND

The veteran underwent a VA compensation and pension 
examination specifically for respiratory diseases in April 
1998.  A spirometry report executed in conjunction with the 
examination states that a suboptimal examination was 
performed secondary to the effort of the veteran; no 
obstruction was found, but the examiner could not rule out 
restriction.  Further, the spirometry report indicates that 
pulmonary function was tested before the administration of 
bronchodilatation.  Under the Rating Schedule for 
disabilities of the respiratory system (revised effective 
October 7, 1996), pulmonary function tests after optimum 
therapy are deemed to reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function.  See comments to 
final rule 

promulgating amendments to the rating schedule for evaluating 
respiratory disabilities, effective October 7, 1996, set 
forth at 61 Fed. Reg. 46,720, 46,723 (1996).

Under the Rating Schedule for sarcoidosis, persistent 
pulmonary symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids warrant a 30 percent rating; 
and pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control warrants a 60 
percent evaluation.  In addition, the active disease or 
residuals can be rated as chronic bronchitis (DC 6600) and 
extra-pulmonary-involvement is to be rated under the specific 
body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846 
(1998).

The medical record is unclear with respect whether the 
veteran is receiving corticosteroids for his disability.

Further, with respect to the alternative ratings of chronic 
residuals of sarcoidosis under diagnostic code 6600, the 
Board finds that the pulmonary function tests performed are 
inadequate with respect to the rating criteria for chronic 
bronchitis.  

Accordingly, the Board is of the view that further 
development is required in this case and, therefore, the 
case is REMANDED to the RO for the following actions: 

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
for pulmonary sarcoidosis in recent 
years. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran which are not currently 
of record and associate them with the 
claims folder.  Health care providers 
contacted should include Dr. J. L. 
Skolnick of Louisville, Kentucky.  
Regardless, the RO should obtain all 
medical records from the VA Medical 
Center in Louisville, Kentucky, 
reflecting treatment of the veteran 
for sarcoidosis since May 1998.

2. The RO should schedule the veteran for 
a comprehensive VA pulmonary 
examination to determine the current 
severity of his sarcoidosis.  All 
necessary tests and studies, including 
pulmonary function tests, should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Specifically, the Board 
requests that pulmonary function tests 
be performed after bronchodilatation 
and that pulmonary function 
measurements include: FEV-1, FEV-
1/FVC, DLCO (sb), and maximum oxygen 
consumption measurements.  The claims 
file, including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examiner is requested to comment 
upon whether the veteran suffers from 
active sarcoidosis and whether such 
pulmonary involvement requires 
systemic high dose (therapeutic) 
corticosteroids for control or chronic 
low dose (maintenance) or intermittent 
corticosteroids.  The examiner should 
also provide specific commentary on 
any extra-pulmonary involvement of the 
veteran's sarcoidosis, including all 
functional impairment with respect to 
the specific body system involved.  A 
rational for all opinions expressed 
should also be provided. 


3. The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above 
instructions.  If the RO determines 
that the examination report does not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action. 

4. After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement 
to an increased rating for pulmonary 
sarcoidosis.  The RO should also 
discuss whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
consideration of whether a higher 
rating is warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998). 

5. If an increased rating is not granted 
to the satisfaction of the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and provided with a 
reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 


